Citation Nr: 0428132	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  01-07 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his (now former) spouse.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty for training in the Army 
from September 1970 to March 1971, and then served on active 
duty in the Air Force from April 1971 to March 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Seattle, Washington Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In June 2000, the veteran and his spouse at the time 
presented testimony before a Decision Review Officer (DRO), 
and in July 2002, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting at the RO.  The 
transcripts of such hearings are associated with the claims 
folder.

FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran had no foreign service, and no combat-
indicative citations, awards, or decorations were authorized.

3.  The veteran has a diagnosis of PTSD.

4.  The preponderance of the evidence is against a finding 
that the veteran engaged in combat with the enemy.

5. The veteran's claimed in-service stressors are not 
substantially corroborated by supporting evidence.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303 
(2003); 38 C.F.R. § 3.304(f) (1996, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter dated in August 2001, the RO advised the veteran of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his service connection claim, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

The September 1999 rating decision, the July 2001 statement 
of the case (SOC), and the September 2002 supplemental 
statement of the case (SSOC), collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
service connection claim for PTSD.  The July 2001 SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The veteran identified psychiatric treatment at Okanogan 
River Counseling (Mr. Morgan) and Wenatchee Valley Clinic 
(Dr. Bordner); relevant treatment records from such providers 
are associated with the claims folder.  The claims folder 
also contains service medical records and Air Force personnel 
records.  The veteran was afforded a PTSD examination for VA 
purposes in April 1999.  Attempts to verify the veteran's 
service with the Central Intelligence Agency (CIA) have been 
unsuccessful and they have indicated that there is no record 
of that service.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Factual Background

Service entrance examination report dated in April 1971 is 
negative with regard to psychiatric disorders.  A psychiatric 
evaluation was conducted in November 1973 because the veteran 
applied for status as a Conscientious Objector.  The examiner 
determined that the veteran did not have a psychiatric 
disorder and there was no evidence of a character and 
behavior disorder.  Service personnel records indicate that 
immediate discharge was authorized based on the veteran's 
conscientious objector status, and the veteran was honorably 
discharged from the Air Force in March 1974.  

Treatment records and statements from Okanogan River 
Counseling (Mr. Morgan, therapist) dated from May 1998 to May 
1999 indicate that the veteran participated in outpatient 
treatment to discuss the stressors that he experienced in 
Vietnam.  The veteran described his covert missions that he 
stated were scheduled from Kelly Air Force base.  He reported 
killing Vietcong, as well as American POW's.  The therapist 
related the veteran's depression, anxiety, and obsessive-
compulsive disorder to PTSD.  The therapist also noted that 
the veteran's symptoms were chronic and serious, and it 
appeared that the veteran had been unable to work or 
socialize in the past few years.

In April 1999, the veteran presented himself for a VA 
examination for PTSD.  The examiner stated that the veteran 
described a very unusual history of his military special 
operations duty.  This included going into North Vietnam in 
small five man teams to kill everyone in Prisoner of War 
(POW) camps, including American prisoners.  The camps were 
attacked with nerve gas and his job was to shoot anyone who 
survived the nerve gas attacks.  The examiner noted that the 
veteran's medical case was complicated given the nature of 
the alleged stressors and the presence of fibromyalgia, which 
symptoms often overlap with PTSD symptoms.  After examination 
of the veteran and discussions with the veteran's therapist, 
the examiner noted that the veteran's story was fairly 
credible and that his PTSD symptoms were quite real.  The 
veteran scored a 155 on the Mississippi Scale for Combat 
Stress, which the examiner noted as "extremely high."  Axis 
I diagnoses were PTSD and major depressive disorder.  Axis 
III diagnosis was fibromyalgia.  Axis IV diagnosis was 
extreme social isolation, unemployment, and chronic pain and 
psychiatric symptoms.  The veteran's Global Assessment of 
Functioning score was 47.  

Two statements by Dr. Bordner are associated with the claims 
folder.  One statement is dated in May 1999 and the second 
statement is undated.  Dr. Bordner began treating the veteran 
in January 1995 for severe major depression, panic disorder, 
obsessive-compulsive disorder, and severe fibromyalgia.  Dr. 
Bordner attributed the veteran's severe major depression and 
panic disorder secondary to PTSD from the "veteran's service 
in the Vietnam War in Special Operations Service."  

During the veteran's personal hearing in July 2002, a buddy 
statement from [redacted] was received.  Mr. [redacted] 
stated that he and the veteran worked together in the 
military and were roommates in the base barracks.  Mr. 
[redacted] explained that the veteran would disappear for three 
to four days at a time and upon return, the veteran would not 
discuss his whereabouts.  Mr. [redacted] indicated that the 
veteran finally divulged that he was involved in Central 
Intelligence Agency (CIA) operations.  Other statements in 
support of the veteran's claim were received from the 
veteran's mother, father, and friends.  

Analysis

The veteran asserts that he is entitled to service connection 
for PTSD.  He alleges that while serving in the Air Force, he 
was a part of a CIA-directed military team deployed to 
Vietnam on a "search and destroy" mission.  During this 
time, he purportedly was responsible for killing the enemy, 
as well as American prisoners of war (POWs).  The veteran 
filed his claim of entitlement to service connection for PTSD 
in November 1998.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (1996).

On June 18, 1999, and retroactive to March 7, 1997, the 
foregoing regulation was amended.  Establishing service 
connection for PTSD currently requires: (1) medical evidence 
diagnosing PTSD in accordance with § 4.125(a) of this 
chapter; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2003); 
see Cohen v. Brown, 10 Vet. App. 128 (1997).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim, the Board 
should first determine whether application of the revised 
version would produce retroactive results. In particular, a 
new rule may not extinguish any rights or benefits the 
claimant had prior to enactment of the new rule.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. 
§ 5110(g), can be no earlier than the effective date of that 
change.

Both the former and the revised regulations require a current 
diagnosis of PTSD.  Medical evidence of record indicates that 
the veteran has been diagnosed with PTSD.  

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002).  When a veteran 
is found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f) 
(2003).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  See Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).

Service personnel records show that the veteran served in the 
Air Force honorably from April 1971 to March 1974.  In July 
1971, he was issued a secret security clearance.  According 
to the veteran's DD-214, his military occupational specialty 
was Chapel Management Specialist.  His DD-214 does not note 
any foreign service nor does it authorize any awards, medals, 
or decorations conclusively indicating combat.  Based on the 
foregoing, the Board finds that the veteran did not engage in 
combat with the enemy and therefore, his stressors need to be 
verified.

Throughout the veteran's appeal, he has asserted that he 
participated in covert operations with the CIA in Vietnam 
during his service with the Air Force, and that during these 
covert missions he was ordered to kill Vietcong and American 
POWs.  He further stated that he lost fellow servicemen to 
enemy attacks, and sustained a shrapnel wound to his knee 
during a covert mission in Vietnam, which led to his receipt 
of a Purple Heart medal.  Review of the claims folder 
indicates that the RO made multiple attempts to verify these 
purported in-service stressors with the CIA.  However, the 
CIA has been unable to confirm that the veteran participated 
in any of its operations.  After several inquiries to 
congressional staffers and to the CIA, a Veterans' Service 
Officer was informed that the CIA had no record indicating 
that the veteran was ever involved with the CIA.  As noted 
above, service personnel records indicate that the veteran 
had no foreign service, therefore the veteran's claim that he 
participated in secret missions in Vietnam has not been 
corroborated.  Furthermore, the veteran's assertions that he 
wounded his knee in Vietnam and that he received a Purple 
Heart medal have not been corroborated.  As noted above, the 
veteran's DD-214 is negative for any medals indicative of 
combat, and review of the service medical records is negative 
for any injuries to either knee.  

While the Board recognizes the veteran's statements regarding 
his claimed stressors and the favorable statements from his 
therapists, the law requires that the veteran's stressors be 
verified.  Despite the comments regarding the veteran's 
claimed stressors being "fairly credible" by the VA 
examiner in April 1999, evidence of a verified stressor upon 
which a diagnosis of PTSD could be based has not been 
presented.  Thus, the criteria for service connection for 
PTSD are not satisfied and the veteran's claim must be 
denied.  As the preponderance of the evidence is against the 
claim for service connection for PTSD, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).



ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



